Citation Nr: 1138654	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO. 08-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for episodic prostatitis with erectile dysfunction.

4. Entitlement to service connection for renal stones.

5. Entitlement to service connection for a renal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and Vet Center counselor


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1973.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran provided testimony at a January 2008 hearing before a Decision Review Officer at the RO. A transcript of the hearing is associated with the claims file.

In January 2007 the RO denied the Veteran's claims for service connection for hypertension, episodic dysfunction with erectile dysfunction, renal stones, and a renal cyst. The Board construes correspondence received in March 2007 as a timely notice of disagreement with these determinations and a request for a Decision Review Officer hearing as to these issues. The Veteran reiterated his disagreement in correspondence received in April 2008, and reiterated his disagreement and requested for a Decision Review Office hearing as to these issues in correspondence received in July 2009. Under the circumstances, the Board is obligated to refer the Veteran's request for a Decision Review Officer hearing and direct issuance of a statement of the case as to these issues. See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his PTSD has worsened since his most recent VA examination in December 2006, and a counselor at the Vet Center has written a February 2008 letter on behalf of the Veteran, stating that his PTSD is more severe than currently evaluated. The Veteran's representative requests that a new VA examination be scheduled in light of these facts. The Board finds that a new VA examination and opinion as to the current severity of the Veteran's service-connected PTSD is warranted. See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober 10 Vet. App. 400 (1997). 

Additionally, as discussed at greater length in the introduction section above, the Board is obligated to refer the Veteran' request for a Decision Review Officer Hearing and direct issuance of a statement of the case as to the claims for service connection for hypertension, episodic prostatitis with erectile dysfunction,
 renal stones, and a renal cyst. See Manlincon v. West, 12 Vet. App. 238 (1999).
 
Further, the RO/AMC must seek to obtain any additional relevant records of treatment that have not been previously sought or obtained. See 38 U.S.C.A. § 5103A(a)-(c); Dunn v. West, 11 Vet. App. 462 (1998) (Vet Center records constructively in possession of VA); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the issues of entitlement to service connection for hypertension, episodic prostatitis with erectile dysfunction, renal stones, and a renal cyst. Contact the Veteran to schedule a Decision Review Officer hearing as to these issues.

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability during the period from January 2008 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include all Vet Center records of treatment for the period from January 2008 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise to determine the current nature and severity of the Veteran's PTSD.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must provide all findings relevant to the nature and severity of the Veteran's service-connected PTSD.

(d) The examiner must assign a Global Assessment of Functioning score and a fully reasoned explanation for the score assigned.

(e) The examiner must discuss the impact of the Veteran's PTSD on his social and occupational functioning and his ordinary activities of daily living.

(f) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(g) The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

4. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



